PER CURIAM.
The sole question in this ease is the alleged error of the court wherein it said: .“Reasonable doubt means, first, what the words themselves indicate, a doubt founded in reason and must arise from the evidence. If, after a fair, impartial consideration of all the facts and circumstances of the case, you have'an abiding conviction of the guilt of the accused, to a moral certainty, then of course, you have no reasonable doubt.”
This involved no error. It stated in different words, but in substance, what was approved in Agnew v. U. S., 165 U. S. 36, 17 S. Ct. 235, 41 L. Ed. 624, viz.: “By a reasonable doubt is not meant a possible doubt, but such a doubt arising from the evidence that leaves the minds of the jury in such a state that they cannot say, after having reviewed all the evidence, that they have an abiding conviction, to a moral certainty, of the guilt of the accused.”
The judgment below is therefore affirmed, and the cause remanded for due procedure.